IT IS SO ORDERED.

Dated: 20 May, 2020 06:15 PM




                         UNITED STATES BANKRUPTCY COURT
                            NORTHERN DISTRICT OF OHIO
                                 EASTERN DIVISION

In re:                        )                      Case No. 20-11348
                              )
JONATHON SAMUEL ETHAN         )                      Chapter 7
SAWYER and AMELIA LINA ZATIK, )
                              )                      Judge Jessica E. Price Smith
                              )
          Debtor.             )
                              )                      ORDER GRANTING MOTION
                              )                      OF PROMENADE DELAWARE LLC
                              )                      FOR RELIEF FROM STAY
                              )


         This matter came before the Court on the Motion of Promenade Delaware LLC

(“Promenade”) for Relief from Stay (the “Motion”). (Docket 19). Movant has alleged that good

cause for granting the Motion exists, and that Debtor, the Chapter 7 Trustee, and all other parties

requesting notice were served with the Motion and Notice containing a date for filing responses

to the Motion. No party filed a response in opposition to the Motion. For these reasons, it is

appropriate to grant the relief requested.




20-11348-jps      Doc 24     FILED 05/20/20      ENTERED 05/21/20 08:14:58           Page 1 of 3
       IT IS, THEREFORE, ORDERED that the Motion is granted.            The automatic stay

imposed in this Case by Section 362 of the Bankruptcy Code does not act as a stay of actions

against Team Sawyer, LLC and GPF IV, LLC DBA Noodlecat.

       IT IS FURTHER ORDERED that Movant, its successors and assigns are permitted to

obtain an Order from the Cuyahoga County Commons Pleas Court (Case Number19-927059)

returning the case to the pending docket.



       IT IS SO ORDERED.


                                             ###



SUBMITTED BY:


/s/ David M. Neumann
David Neumann (0068747)
MEYERS, ROMAN, FRIEDBERG & LEWIS
28601 Chagrin Boulevard, Suite 600
Cleveland, Ohio 44122
Phone: (216) 831-0042 Fax: (216) 831-0542
Email: dneumann@meyersroman.com

Counsel for Promenade Delaware LLC


Copies:

   •   Douglas M. Eppler deppler@walterhav.com
   •   Richard H. Nemeth rnemeth@ohbklaw.com,
       blfecf@gmail.com;mail@ohbklaw.com;nemethrr81897@notify.bestcase.com
   •   Kirk W. Roessler kroessler@walterhav.com,
       kballa@walterhav.com;slasalvia@walterhav.com;deppler@walterhav.com
   •   United States Trustee (Registered address)@usdoj.gov
   •   Waldemar J. Wojcik wwojcik@wojciklpa.com, wwojcik@ecf.axosfs.com




20-11348-jps     Doc 24     FILED 05/20/20    ENTERED 05/21/20 08:14:58        Page 2 of 3
Via regular U.S. Mail:

       Mercedes-Benz Financial Services USA LLC
       c/o BK Servicing, LLC
       PO Box 131265
       Roseville, MN 55113

       PRA Receivables Management, LLC
       PO Box 41021
       Norfolk, VA 23541




                                           3

20-11348-jps     Doc 24   FILED 05/20/20   ENTERED 05/21/20 08:14:58   Page 3 of 3
